Citation Nr: 0730556	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

When this case was previously before the Board nin March 
2006, it was remanded to the RO for further development.  For 
reasons which will be explained below the case is again being 
remanded to the RO via the Appeals Management Center in 
Washington, D.C.


REMAND

Although the Board regrets the additional delay, additional 
development is needed prior to further disposition of the 
claims.

In March 2006, the Board remanded the claims, in part, for 
the purpose of obtaining VA medical records relevant to any 
treatment of the veteran for cardiovascular disease from 2001 
to the date of the veteran's death in November 2001.  
However, a review of the claims file fails to show that these 
records were requested or received.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The claim for dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 is inextricably intertwined with the 
issue of entitlement to service connection for the cause of 
the veteran's death because the resolution of that claim 
might have bearing upon the claim for entitlement to DIC.  
Where a pending claim is inextricably intertwined with a 
claim currently on appeal, the appropriate remedy is to 
remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records relevant to 
any treatment of the veteran for 
cardiovascular disease from 2001 to the 
date of the veteran's death.  Associate 
any records received, including negative 
responses, with the claims file.

2.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App.  369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


